DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12-1-2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,441,503 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 1-5-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/560,695 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation "the ventless cabinet" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the intake" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 16, 18-21, 26-29 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 10, 16, and 27 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a spa according to the claims including a shell shoulder and a shell skirt, a spa cover in sealing engagement with a rim of the spa providing a fluid tight seal against air from 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
May et al. (US Patent Publication No. 2010/0223721) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a spa comprising: an uninsulated shell disposed; a water intake opening through said shell; a filter assembly downstream of and in fluid connection with said water intake; a heater in fluid line connection with said filter assembly; a pump in fluid line connection with said heater; a hydrotherapy jet in fluid line connection with said pump; and an air intake opening through the shell, said air intake opens into an air tube, said air tube in fluid line connection with said hydrotherapy jet, said air intake has an inlet which opens to an environment external to a void space and shell.
Genova (US Patent Publication No. 2013/0104307) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a cover forming a sealed cavity between an interior surface of the spa cover and a water surface in the shell and an internal inward facing surface of the shell.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754